Citation Nr: 0946737	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-41 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to an increased initial compensable 
evaluation for a left third metatarsal fracture.

3.  Entitlement to service connection for a right knee 
condition, including as due to an undiagnosed illness.

4.  Entitlement to service connection for a left knee 
condition, including as due to an undiagnosed illness.

5.  Entitlement to service connection for a right foot 
injury, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 until 
February 1994, including a tour of duty in the Southwest Asia 
Theater of Operations from April 1991 until July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board first considered the appeal concerning service 
connection for flat feet and an increased evaluation for a 
fractured left 3rd metatarsal in December 2007 and remanded 
the claims for additional development.  The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought.  As such, this 
matter is properly returned to the Board for appellate 
consideration.  

The claims for service connection for the right knee, left 
knee and a right foot injury were also considered and denied 
in the December 2007 Board decision.  The Veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (CAVC) and in an Order dated in March 2009, 
CAVC granted a Joint Motion for Remand submitted by the 
parties in the case and vacated the Board's December 2007 
decision concerning the right knee, left knee and right foot 
injury.  The terms of the Joint Motion for Remand were 
incorporated by the Court in its Order, and are thus binding 
upon VA, including the Board. Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The case was subsequently returned to the 
Board for appellate review.

After considering the Joint Motion, the Board finds that the 
issues of entitlement to service connection for a right knee 
condition, a left knee condition and a right foot injury must 
be REMANDED for further development.  Additionally, the claim 
concerning entitlement to an increased evaluation for a left 
third metatarsal fracture must be remanded for agency of 
original jurisdiction consideration of new evidence. See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.

These issues are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The Veteran's bilateral flat feet disability was incurred in 
or aggravated by active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
flat feet have been approximated. 38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in September 2003, March 2005, 
March 2006, March 2008, March 2009 and April 2009 that fully 
addressed all notice elements.  Specifically, the September 
2003, March 2005, March 2008, March 2009 and April 2008 
letters advised the Veteran of the information needed to 
substantiate the claims, the evidence VA would provide and 
the evidence the Veteran should seek to provide.  The March 
2006 letter informed the Veteran of how VA determines 
disability ratings and effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records, and 
private medical records.  The Veteran submitted private 
medical records in support of her claim.  Additionally, the 
Veteran was afforded VA examinations in connection with her 
claim.

The Board notes that after the October 2008 certification of 
the appeal, new evidence was received at the Board in 
September 2009.  This evidence is relevant to the claim of 
service connection for flat feet.  In fact, the Board is 
remanding another claim for RO consideration of the same 
evidence.  However, the Veteran's representative indicated in 
October 2009 that review by the RO was waived to the extent 
to which the Board found the benefits may be fully allowed 
upon appeal.  Because the evidence is sufficient to grant the 
claim for bilateral flat feet, review of the evidence by the 
Board would not prejudice the Veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); 38 C.F.R. § 20.1304.

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The Veteran seeks service connection for bilateral flat feet. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury. Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The Veteran has a current diagnosis of flat feet as noted in 
the April 2008 VA examination.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment or diagnoses of flat feet.  The record 
does reflect the Veteran was seen for idiopathic swelling of 
the lower extremities and ankles in November 1990.  The 
Veteran continued to be seen and treated for bilateral ankle 
and foot pain from December 1990 through February 1991 and 
was diagnosed with overuse syndrome and metatarsalgia.  
However, none of the records noted flat feet.  February 1991 
x-rays of the bilateral feet noted no significant osseous or 
soft tissue abnormality.  Subsequently, the Veteran treated 
for left ankle complaints in August 1991 and was diagnosed 
with a possible strain.  A September 1992 x-ray of the left 
foot noted a fracture of the distal shaft, left third 
metatarsal but did not cite any evidence of flat foot.  

Significantly, the Veteran does not contend she had flat feet 
during service.  Rather, during an April 2008 VA examination, 
she alleged that the symptoms of her ankles and calves during 
service caused her current flat feet.  Accordingly, the 
complaints of pain and treatment for overuse syndrome and 
metatarsalgia during service will be the inservice 
incurrence.

The final element is competent evidence of a nexus linking 
the currently diagnosed flat feet to the symptoms noted 
during service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
"Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or 
experience, but is provided by a person who has the knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person. 38 C.F.R. 
§ 3.159(a)(2).

The Veteran underwent a VA examination in May 2004.  The 
examiner reviewed the claims file and noted there was no 
specific comment concerning flat feet.  The examiner 
indicated that the Veteran had flat feet while in service, 
but did not seem to have symptomatic flat feet during that 
time.  The examiner explained the Veteran was seen for ankle 
swelling and diagnosed with a sprain.  Examination of the 
feet reflected flexible flat foot deformities with excellent 
longitudinal arches and good hind foot inversion with toe 
rise.  The diagnosis was bilateral flexible flat feet which 
were minimally symptomatic.  The examiner indicated the 
Veteran was recently diagnosed with plantar fasciitis on the 
right but explained there was no treatment for this condition 
during service.  Regardless, the examiner felt there would 
not be significant long-term sequelae.  

The Veteran was afforded another VA examination in April 2008 
to assess the presence and etiology of the flat feet 
disability.  The examiner reviewed the claims file and 
considered the Veteran's reported history and current 
complaints.  Specifically, the Veteran related she was 
diagnosed with flat feet around 2000 and indicated that she 
felt the pain in her ankles and calves during her service may 
have resulted from her having flat feet at that time.  
Examination of the bilateral feet reflected the arch was 
present for non-weight bearing but was not present with 
weight bearing.  X-rays of the feet were negative.  The 
examiner concluded the Veteran had bilateral flat feet.  The 
examiner indicated that there was no indication in the claims 
file that the Veteran was diagnosed or treated for flat feet 
in service and noted it was less likely than not that Veteran 
had flat feet during service.  However, the examiner 
continued to state that the Veteran's current complaints were 
related to plantar fasciitis which can result from running, 
faulty shoes, obesity and flat feet.  Therefore, the examiner 
concluded that it was at least as likely as not that the 
Veteran's participation in physical training for the military 
may have contributed to her present complaints of flat feet 
and plantar fasciitis.  

A July 2009 private record indicated the Veteran had a 
history of difficulty with arch pain and difficulty with 
prolonged standing.  The physician detailed the Veteran's 
history of injuries since the age of 19 and reported findings 
from the Veteran's service treatment records.  The physician 
specifically indicated there was documented weakness of the 
arch and ankle throughout the Veteran's military career.  The 
physician explained he treated the Veteran in April 2009 for 
her hip and low back and subsequently treated those 
conditions by addressing the collapsed pes planovalgus 
deformity.  A gait examination showed significant instability 
including side-to-side gait with early heel off, a right 
greater than left arm swing and an abductory twist of the 
lower extremities.  After physical therapy and treatment, she 
had more relief with orthotics.  He concluded the pain and 
discomfort the Veteran experienced in the lower extremities 
from the age of 19 was directly related to the arch collapse 
and compensations due to the arch.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the- 
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 
204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of balance.  In the 
present case, there is no question that the Veteran has a 
current diagnosis of bilateral flat feet.  Although the 
service records fail to demonstrate treatment for the 
condition and there is no indication of treatment for the 
disability until April 2003, the Veteran's service treatment 
records clearly reflect other complaints of the feet and 
ankles, including treatment for overuse syndrome.  Most 
significantly, the April 2008 VA examination found it was 
likely the training during service resulted in the current 
flat feet.  Similarly, the July 2009 private record noted the 
pain and discomfort the Veteran experienced in the lower 
extremities from the age of 19 was directly related to the 
arch collapse.  Therefore, the Board is of the opinion that 
the point of equipoise in the evidence has been attained.  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for bilateral flat feet will 
be granted. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for bilateral flat feet is granted.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  

Concerning the claim for an increased evaluation for the left 
third metatarsal fracture, the record reflects the RO issued 
a Supplemental Statement of the Case (SSOC) on the issue in 
May 2008.  The RO then recertified the claims on appeal in 
October 2008 and transferred the claims file to the Board.  
The Veteran submitted additional private treatment records 
that appear to be relevant to the issue on appeal in 
September 2009.  However, the Veteran only waived initial 
review of that evidence by the RO if the claim could be 
granted. See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 
20.1304.  As the Veteran has not fully waived RO review of 
the evidence, and the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, this 
evidence must be referred back to the RO.  

Furthermore, a preliminary review of the additional evidence 
suggests there may be additional private records which have 
not yet been obtained.  Specifically, the private physician 
notes he treated the Veteran's feet since April 2009.  These 
records are relevant and should be obtained.

The Joint Motion for Remand indicated that the Board failed 
to provide adequate reasons and bases in its decision 
concerning the right knee, left knee and right foot 
disability.  Specifically, the Joint Motion indicated the 
Board failed to adequately consider the Veteran's reported 
complaints and history under Barr v. Nicholson, 21 Vet. App. 
303 (2007) and failed to properly address the claims under 
the provisions concerning entitlement to service connection 
for an undiagnosed illness.  The Joint Motion specifically 
directed that additional VA examinations be performed.  

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011. 38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi-symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic. 38 C.F.R. § 3.317(a)(4).  The 6 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest. 
Id. A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States. 38 C.F.R. § 3.317(a)(6).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the Veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War and the onset of the illness; or (3) the illness is 
the result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under 38 C.F.R. § 3.317. VAOPGCPREC 8-98 (Aug. 3, 1998).

Thus, in order to establish service connection under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a claimant must 
present evidence that he or she is a Persian Gulf Veteran who 
(1) exhibits objective indications; (2) of a chronic 
disability such as those listed in paragraph (b) of 38 C.F.R. 
§ 3.317; (3) which became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10% or more not later than December 31, 2011; and (4) such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The Veteran's Form DD 214 illustrates she clearly has the 
requisite service in the Persian Gulf.  She also has provided 
competent testimony of signs and symptoms of joint pain in 
the bilateral knees and right foot.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007) (holding that lay testimony 
is competent to establish the presence of observable 
symptomatology); see also 38 C.F.R. § 3.159(a)(2).  

While the Veteran was afforded a VA examination in May 2004, 
this examination is incomplete.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes).  Specifically, 
as the Joint Motion indicated, the examiner only commented on 
the Veteran's symptoms and failed to provide a diagnosis for 
those symptoms or provide a rationale as to why there was no 
current disability related to the symptoms.  

Furthermore, there is no opinion concerning whether the 
Veteran's symptoms could be attributable to a chronic multi-
symptom illness or the severity of the symptoms from which 
the Board could properly assess whether the symptoms 
manifested to a degree of 10 percent or more in accordance 
with 38 C.F.R. § 3.317.  

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain whether the symptoms of the bilateral knees and 
right foot are related to service. Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask her to specify all medical care 
providers who treated her for her claimed 
conditions.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that are 
not already associated with the claims 
file.  The RO/AMC should specifically 
request complete medical records from 
Metrowest Foot and Ankle Center and 
associate these records with the claims 
file.

2.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any bilateral 
knee disability that may be present.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a)  If the knee symptoms can be attributed 
to any diagnosed disability, the examiner 
should specify the current diagnosis.

b)  If a knee disability is diagnosed, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50% probability or more) that any 
diagnosed knee disability is related to 
any event or incident in service, 
including any inservice knee injury, 
stress fracture to the left femur, or to 
any reported history proffered by the 
Veteran concerning complaints and 
treatment for the knees during service.

c)  If a diagnosis for the knee symptoms 
cannot be established, this should be 
stated.  The examiner should note whether 
the Veteran suffers from a chronic 
multisymptom illness of joints resulting 
from an undiagnosed illness.  The severity 
of any such condition should be discussed.

If the examiner finds that the 
manifestations of right and/or left knee 
symptoms cannot be attributed to a 
diagnosed illness, he/she should be asked 
to determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Gulf War, or whether the undiagnosed 
illness was caused by a supervening 
condition or event.  

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

3.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the nature and etiology of any right foot 
disability that may be present.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the examination 
render an opinion as to the following:

a)  If the right foot symptoms can be 
attributed to any diagnosed disability, 
the examiner should specify the current 
diagnosis.

b)  If a right foot disability is 
diagnosed, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50% probability or more) 
that any diagnosed right foot disability 
is related to any event or incident in 
service, including to any reported history 
proffered by the Veteran concerning 
complaints and treatment for the knees 
during service or to the Veteran's history 
of right foot pain in service.

c)  If a diagnosis for the right foot 
symptoms cannot be established, this 
should be stated.  The examiner should 
note whether the Veteran suffers from a 
chronic multisymptom illness of joints 
resulting from an undiagnosed illness.  
The severity of any such condition should 
be discussed.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

4.  In reviewing the claim for an 
increased evaluation for the left third 
metatarsal fracture, the RO should review 
the evidence associated with the claims 
file in September 2009.  After review of 
this evidence, the RO should take such 
additional development action as it deems 
proper with respect to the claim, 
including obtaining any additional 
relevant records, conducting any 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.  

5.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
taking into consideration the evidence 
added to the claims file since the last 
SSOC, and be afforded a reasonable 
opportunity to respond. If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





 Department of Veterans Affairs


